                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 MANUEL DE JESUS ROSARIO,

               Plaintiff,                                 CIVIL ACTION ~O. 15-CV-6049 (JSR)

 -against-

 MIS HIJOS DELI CORP., PALMA GROCERY                        .   '                     .
 CORP., 251 E. 123RD ST. REALTY, LLC,                       ·1USDCSDNY
 JOSE PALMA, LEONIDA COLLADO, and                             DOCUMENT      ,
 JUNIOR PALMA,                                                ELECTRONICALLY FILED
                               Defendants.
                                                                    DOC #:---.-r1--+-rf-"'\T,
                                                                    DATEFlLED:


       Whereas this action proceeded to trial by jury; the jury having reached a verdict dated

February 14, 2020 finding the defendants liable for compensatory and liquidated damages in the

amount of $70,525.21 and the Court having found pre-judgment interest on the eligible damages

portion of the award in the amount of $19,145.13, for both of which the defendants are jointly and

severally liable up to their respective liability set forth below, and the Honorable Jed S. Rakoff

directing the Clerk to now enter judgment in favor of plaintiff, it is:

       ORDERED, ADJUDGED, AND DECREED that plaintiff has proven by a

preponderance of the evidence that the defendants violated the FLSA and the NYLL;

        Pursuant to the Verdict Form dated February 14, 2020, judgment is entered in favor of

plaintiff against defendants in the amount of $89,670.35, for which the defendants are jointly and

severally liable up to their respective liability as follows:

                  Defendant                              Liable Up To
                  Leonida Collado                        $34,377.87
                  Palma Grocery Corp.                    $48,062.38
                  Jose Palma Jr. s/h/a Junior Palma $89,670.35
                 Mis Rijos Deli Corp.                 $51,607.97
                 Jose Palma Sr.                       $89,670.35
                 251 E. 123rd St. Realty, LLC         $77,110.80



       The Court will separately consider the matter regarding plaintiffs costs and attorney's fees,

after which the Clerk will close the case.

       SO ORDERED.

Dated: New York, New York
       March 2, 2020


                                                       Jed. S. Rakoff, U.S.D.J.
